

115 HR 5033 IH: Expanding Resources to Establish Rail Quiet Zones Act of 2018
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5033IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mr. Lipinski introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo set aside certain funds for supplementary safety measures and alternative safety measures for railway-highway grade crossings, and for other purposes. 
1.Short titleThis Act may be cited as the Expanding Resources to Establish Rail Quiet Zones Act of 2018. 2.Rail improvement set-aside for supplementary and alternative safety measures (a)In generalSection 24407 of title 49, United States Code, is amended by adding at the end the following:

(m)Supplementary and alternative safety measuresOf the amounts appropriated under this section, 10 percent shall be available for supplementary safety measures and alternative safety measures, as those terms are defined in section 222.9 of title 49, Code of Federal Regulations.. (b)Authorization of appropriationsSection 11102 of the FAST Act (Public Law 114–94) is amended— 
(1)in subsection (a)(4) by striking $255,000,000 and inserting $330,000,000; and (2)in subsection (a)(5) by striking $330,000,000 and inserting $350,000,000.   
3.Railway-highway crossingsSection 130 of title 23, United States Code, is amended— (1)in subsection (a)— 
(A)by striking and projects at grade crossings and inserting projects at grade crossings; and  (B)by inserting and supplementary safety measures and alternative safety measures, as those terms are defined in section 222.9 of title 49, Code of Federal Regulations, after idling trains,; and 
(2)in subsection (f)(3) by inserting , except that the Federal share for supplementary safety measures and alternative safety measures described under subsection (a) shall be 100 percent before the period at the end.  4.Surface transportation block grant programSection 133(b)(4) of title 23, United States Code, is amended by inserting and supplementary safety measures and alternative safety measures, as those terms are defined in section 222.9 of title 49, Code of Federal Regulations after grade crossings.   
